L ---           ~ C-a s_e_7-:1_5_-c_v-07823-KM _K_-J_C_M_      Document 1;: ;~:,do: 3/~0ll/~Ou·
                                                                             j    •   c..     ,       .
                                                                                                              :g~;
                                                                                                             t;'~1t   ' -{
                                                                                                                              ~~
                                                                           I .   I • Ii     .-1   -   Jl              'ii •    ' ~




       George Latime r
       County Executi\'C

       Office of the County .\ttorncy

       ,John I\ I. Nonna
       County Attorney




                                                             March I 0, 2020


   Hon. Kenneth M. Karas
   United States District Judge
   United States District Court
   United States Courthouse
   300 Quarropas Street, Chambers 533
   White Plains, New York 10601-4150


                Re:        Johnson v. Doty et al.
                           15 CV- 7823 (KMK)

   Dear Judge Karas:

          I represent the remaining Defendant Officer Matthew Kitt ("Kitt") in this action. C.O. Kitt's
   motion for summary judgment is currently due to be filed and served on March 19, 2020.

            United States Magistrate Judith C. McCarthy, conducted a telephone conference on January 9,
   2020 and addressed the issues raised by Plaintiff's Motion to Compel as well as other discovery issues.
   Plaintiff was given until January 31, 2020 to respond to: Kitt's discovery requests dated October 30,
   2019, the remaining requests stemming from Plaintiff's November 12, 2019 deposition and to return his
   signed deposition. In addition, Kitt was given until January 31, 2020 to provide various documents to
   Judge McCarthy for her in camera review 1• Plaintiff responded to Kitt' s discovery requests indicating
   that either he did not have responsive documents or that the documents requested were "privileged2 ."

          On March 9, 2020, Judge McCarthy held a telephone conference regarding any outstanding
   discovery issues. Plaintiff reiterated during the conference that he did not have access to these

   1A ruling on the in camera documents is expected this week.
   2
     At his deposition, Plaintiff testified about written complaints/requests he allegedly made/forwarded to
   various correction officials regarding the subject religious service as well as at least one log book entry
   that he stated would establish his claim a0ainst Kitt.
   Michuclian Office T3uilding
   I 18 l\fartinc .\venue, (j•h Fluor
   White Plai ns, New York lOti0I          Telephone: (!IHJ99 5-:!6iG     \\'chsitc; WC!ltchc!!tl!rgov.com
L_ ~ - -c_a_s_e_7-:1_5_-_cv_-_0 7_8_2_3_-K
                                         _ M_K_-J_C_M
                                                    - -D-ocument 162 Filed 03/10/20 Page 2 of 2


 documents during his incarceration and the person to whom he sent these documents was unable to locate
 them. However, he represented that he would attempt to locate these purported documents once he was
 released from jail within a month. Based upon this representation, Judge McCarthy directed Plaintiff to
 search for and produce any relevant documents upon his release.

         Since Kitt's motion for summary judgment is due to be filed and served on March 19, 2020 and
 because Plaintiff has had ample opportunity to provide these alleged documents, Kitt respectfully
 requests that this Court issue an order precluding Plaintiff from submitting any such documents, if they
 exist. Kitt would be prejudiced by the inclusion of these documents if Plaintiff is allowed to produce
 same after such an inordinate delay.

          In the alternative, should the Court allow Plaintiff additional time to search for and obtain these
 alleged documents, Kitt respectfully requests additional time to file his motion for summary judgment so
 that this office can review them and ascertain whether to include them in Kitt's motion for summary
 judgment. While we question whether such documents exist, it would be patently unfair to allow
 Plaintiff to rely on documents/evidence which he has failed to disclose during discovery.

        Should the Court permit Plaintiff additional time upon his release to search for and provide said
 purported documents, it is respectfully requested that a new briefing schedule be proposed. We cannot
 confirm the date that Plaintiff will be released so we cannot propose a new briefing schedule at this time.
 Should Your Honor's staff have any questions, I can be r~ached at (914) 995-3577. Thank you.


                                                       Respectfully submitted,
                                                       JOHN M. NONNA




 IWC/st

          Overnight Delivery and Regular Mail
                                                                fiv-i1-   0;.._   1t*'r" "'~(' h1s r,,">1- (cv-
                                                                       re;l,r( 50v5~i hercJ~ '~       ~15

                                                                          <J;Jj'"'~-1 frrs- ~.. Ar(f
 cc:      LARRY JOHNSON, JR. #409369
          Osborn-Cl, 335 Biton Road                             )c,,\/1\D'.)I
          PO Box 100
          Somers, CT 06071                                    c<rl\ "'r"'J «~ r· t o( i,s crr.v4i~~
                                                              ft) -f~ /11Ai~ .
                                                                                     ~ OrJereJ-
                                                                                          ~
                                                                                              3/;z.,/lJ)
Case 7:15-cv-07823-KMK-JCM                Document 162-1 Filed 03/10/20 Page 1 of 1




              AFFIDAVIT OF SERVICE BY OVERNIGHT MAIL (UPS)


STATE OF NEW YORK    )
                     ) ss.:
COUNTY OF WESTCHESTER)

        NAILE HOXHAJ, being duly sworn, deposes and says:

        I am not a party to this action, I am over 18 years of age; I am employed in White
Plains, New York.

        On March 10, 2020, I served a copy of a letter to Hon. Karas (RE: Johnson v.
Doty, et al. 15-cv-7823(KMK) on the following:

Larry Johnson, Jr. #409369
Osborn - Cl
335 Biton Rd, PO Box 100
Somers, CT 06071
 (by regular mail also - USPS)



being the address designated for that purpose, by overnight mail by depositing a true
copy of same enclosed in a prepaid, properly addressed wrapper, in an official depository
under the exclusive care and custody of United Parcel Service within the State of New
York prior to the time designated by United Paree '.'o.,,.,.,.,,r




Sworn to before me this


~
